Claim Rejections - 35 USC § 103

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 have been cancelled. Claims 16-31 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (CE10.1: Combined and multi-hypothesis prediction) in view of Liao (CE10 related: Combining multi-hypothesis prediction with triangular prediction unit mode).

Regarding claim 16, Chiang teaches a method for video decoding, comprising: 
obtaining information representative of a plurality of prediction regions (to acquire motion information for the motion compensated prediction. [abstract]); 
(one CB is first vertically/horizontally split into four equal-area regions. [2.3 page 2]), a weight and a prediction mode and the prediction modes for the prediction regions comprising at least an inter prediction mode and an intra prediction mode (The final prediction is the weighted average of the merge indexed prediction and the prediction generated by the existing prediction mode, where different weights are applied depending on the combinations [abstract]), and; 
decoding the block based on the prediction regions using the prediction modes (explicit signaling of intra mode for merge mode in inter coding unit (CU) is applied to generate the combined predictions, [I introduction page 1]), 
Liao teaches wherein one or more prediction regions comprising one or more triangular regions (This contribution provides test results for combining the multi-hypothesis prediction with the triangular prediction unit mode. Two tests of multi-hypothesis prediction, the CE10.1.4 proposed by MediaTek and the CE10.1.8 proposed by Fraunhofer HHI, are used to combine with the CE10.3.2 triangular prediction unit mode. [abstract]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Liao and apply them to Chiang. One would be motivated as such as increasing the efficiency of computer operations performed by the processor(s).

Regarding claim 17, Chiang in view of Liao teaches the method of claim 16. Chiang teaches wherein each of the corresponding weights is applied to all samples inside a corresponding sub-block (For those CBs with CB width and height larger than or equal to 4, when horizontal/vertical mode is selected, one CB is first vertically/horizontally split into four equal-area regions. Each weight set, denoted as (w_intrai, w_interi), where i is from 1 to 4 and (w_intra1, w_inter1) = (6, 2), (w_intra2, w_inter2) = (5, 3), (w_intra3, w_inter3) = (3, 5), and (w_intra4, w_inter4) = (2, 6), will be applied to a corresponding region [2.3 page 2]).

Regarding claim 18, Chiang in view of Liao teaches the method of claim 16. Liao teaches wherein the plurality of different prediction modes comprise a multi-shape prediction and a multi-hypothesis prediction (This contribution provides test results for combining the multi-hypothesis prediction with the triangular prediction unit mode. [ Abstract]). The same motivation used to combine Chiang in view of Liao in claim 16 is applicable to claim 18.

Regarding claim 21, Chiang in view of Liao teaches the method of claim 16. Chiang teaches wherein the corresponding weights depend on an intra direction of the intra prediction mode (when horizontal/vertical mode is selected, one CB is first vertically/horizontally split into four equal-area regions. Each weight set, denoted as (w_intrai, w_interi), where i is from 1 to 4 and (w_intra1, w_inter1) = (6, 2), (w_intra2, w_inter2) = (5, 3), (w_intra3, w_inter3) = (3, 5), and (w_intra4, w_inter4) = (2, 6), will be applied to a corresponding region. (w_intra1, w_inter1) is for the region closest to the reference samples and (w_intra4, w_inter4) is for the region farthest away from the reference samples. [2.3]).

Claims 18, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Chiang2 (US 20190379901 A1).

Regarding claim 18, Chiang teaches the method of claim 16. Chiang does not teach the following limitations, however, in an analogous art, Chiang2 teaches wherein the plurality of different prediction modes comprising the multi-shape prediction and the multi-hypothesis prediction are indicated in one or more lists of possible motion vector candidates ([0028] FIG. 5 shows an exemplary diagram of the derivation process of combined bi-predictive merge candidate, according to some examples. [0068]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chiang2 and apply them to Chiang. One would be motivated as such as storing motion information for hypothesis of predictors for reference by subsequent coding blocks using an inter-prediction mode when the hypothesis of the predictors is generated by motion compensation.

Regarding claim 30, Chiang teaches the method of claim 16. Chiang2 a non-transitory computer-readable medium comprising instructions for performing the method of claim 16 when executed by one of more processors ([0016] Some embodiments relate to an apparatus configured to decode video data. The apparatus includes a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to determine if more than one hypothesis of prediction data are used for generating the prediction data of a current coding block of a picture.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chiang2 and apply them to Chiang. One would be motivated as such as storing motion information for hypothesis of predictors for reference by subsequent coding blocks using an inter-prediction mode when the hypothesis of the predictors is generated by motion compensation.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Zhang (US 20210058637 A1).

Chiang teaches the method of claim 16. Chiang does not teach the following limitations, however, in an analogous art, Zhang teaches wherein the corresponding weights are power of 2 ([0195] The sum of the weights being a power of two allows a more efficient computation of the weighted sum P by performing a bit-shifting operation instead of a floating-point division.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Chiang. One would be motivated as such as it allows a more efficient computation of the weighted sum P by performing a bit-shifting operation instead of a floating-point division.

Regarding claims 22-27, the apparatus for video decoding of claims 22-27 are rejected under the same arts and evidence used to reject claims 16-21 and 30.

Regarding claims 28 and 31, the method for video encoding of claims 28 and 31 are rejected under the same arts and evidence used to reject claims 16-21 and 30.

Regarding claim 29, the apparatus for video encoding of claim 29 is rejected under the same arts and evidence used to reject claims 16-21 and 30.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486